Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Christman Jr. (US Patent 8,443,743) in view of Peeples (PG Pub. 2006/0107880).

Regarding claims 1-5, Christman Jr. teaches a method of making an artificial turf comprising delivering multiple yarn bundles from a creel assembly to each needle of a plurality 
Christman Jr. teaches using a plurality of hook and knife assemblies to hold and cut the individual tufts thereby forming cut tufts. The creel assembly comprises at least three posts positions associated with each needle of the plurality of needles and wherein each post positions of the plurality of post positons receives a corresponding one of the first, second and third yarn bundles. Christman Jr. teaches each of tensioner of a plurality of tensioners is associated with a respective one of the first, second and third yarn bundles and wherein the method further comprises using each tensioner to selectively modify a tension of the yarn bundle associated with the tensioner to achieve substantially equal tension between the first, second and third yarn bundles delivered to each needle of the plurality of needles. Christman Jr. teaches at least three 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Christman Jr. (US Patent 8,443,743) in view of Peeples (PG Pub. 2006/0107880) in view of Morton-Finger (PG Pub. 2013/0098531).
Regarding claim 6,
Claims 7-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable Christman Jr. (US Patent 8,443,743) in view of Peeples (PG Pub. 2006/0107880) in view of Kawabata et al. (JP 2002/115139).
Regarding claims 7-9 and 13, The previous combination is silent regarding the claimed at least one first, second, and third yarn bundles are the specific bulk continuous yarn (or textured) and tape yarn. However, Kawabata et al. teach using a yarn of bulky continuous filament tape comprising LDPE, MDPE, polyester, polypropylene or nylon because it is excellent in stretch ability and flexibility and provides volume [0005, 0030 and 0040]. In light of the motivation for using the claimed bulk continuous filament tape yarn as disclosed by Kawabata et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use the claimed bulk continuous filament tape of Kawabata et al. in the previous combination because it is excellent in stretchability and flexibility and provides volume and thereby arrive at the claimed invention. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable Christman Jr. (US Patent 8,443,743) in view of Peeples (PG Pub. 2006/0107880) in view of Kawabata et al. (JP 2002/115139) in view of Morton-Finger (PG Pub. 2013/0098531).
Regarding claim 21, The previous combination is silent regarding the claimed wrap yarn. However, Morton-Finger teaches using a wrap yarn as one of the first, second, and third yarn bundles of each tuft to wrap that comprises a wrap yarn that holds the other yarn bundles of the first, second and third yarn bundles together in order to eliminate the need for extra steps and additional machinery and also provide the benefits of a monofilament fiber and slit film. In light of the motivation for using wrap yarns as disclosed by Morton-Finger as described above, it therefore would have been obvious to one of ordinary skill in the art at the time of the invention . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Christman Jr. (US Patent 8,443,743) in view of Peeples (PG Pub. 2006/0107880) in view of Rossing et al. (PG Pub. 2012/0189785). 
Regarding claim 10, The previous combination is silent regarding the claimed monofilament. However, Rossing et al. teach a monofilament is used because it has increased strength, increased cross-sectional inertia and reduced shiny effect. It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the monofilament as taught by Rossing et al. in the previous combination because it has increased strength, increased cross-sectional inertia and reduced shiny effect.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Christman Jr. (US Patent 8,443,743) in view of Peeples (PG Pub. 2006/0107880) in view of Schlegel et al. (AU 2010/212281). 
Regarding claims 11 and 12,.
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Christman Jr. (US Patent 8,443,743) in view of Peeples (PG Pub. 2006/0107880) in view of Kawabata et al. (JP 2002/115139) in view of Rossing et al. (PG Pub. 2012/0189785). 
Regarding claim 14-19, The previous combination is silent regarding the claimed specifics of the first, second and third yarns. However, Kawabata et al. teach using a bulky continuous filament tape comprising LDPE, MDPE, polyester, polypropylene or nylon because it is excellent in stretch ability and flexibility and provides volume [0005, 0030 and 0040]. In light of the motivation for using the claimed bulk continuous filament tape yarn as disclosed by Kawabata et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use the claimed bulk continuous filament tape of Kawabata et al. in the previous combination because it is excellent in stretchability and flexibility and provides volume and thereby arrive at the claimed invention. 
The previous combination are silent regarding the claimed monofilament. However, Rossing et al. teach a monofilament of polyethylene, polypropylene, polyamide or polyester is used because it has increased strength, increased cross-sectional inertia and reduced shiny effect. It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the monofilament as taught by Rossing et al. because it has increased strength, increased cross-sectional inertia and reduced shiny effect.
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ two of the bulked continuous filament tapes Thus fulfilling one as the bulked continuous filament and one as the tape) of Kawabata et al. as two of the yarns in because it is excellent in stretchability and flexibility and provides volume in order to part these qualities in the final article. The third yarn would be the monofilament as taught by Rossing et al. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Christman Jr. (US Patent 8,443,743) in view of Peeples (PG Pub. 2006/0107880) in view of Kawabata et al. (JP 2002/115139) in view of Rossing et al. (PG Pub. 2012/0189785) in view of Morton-Finger (PG Pub. 2013/0098531). 
Regarding claim 20, The previous combination is relied upon as set forth in the rejection of claim 16 above. The previous combination is silent regarding the claimed wrap yarn. However, Morton-Finger teaches using a wrap yarn in order to eliminate the need for extra steps and additional machinery and also provide the benefits of a monofilament fiber and slit film. In light of the motivation for using wrap yarns as disclosed by Morton-Finger as described above, it therefore would have been obvious to one of ordinary skill in the art at the time of the invention to use the wrap yarn of Morton-Finger in the previous combination in order to eliminate the need for extra steps and additional machinery and also provide the benefits of a monofilament fiber and slit film fiber and thereby arrive at the claimed invention. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable Christman Jr. (US Patent 8,443,743) in view of Peeples (PG Pub. 2006/0107880) in view of Kawabata et al. (JP 2002/115139) in view of Morton-Finger (PG Pub. 2013/0098531).
Regarding claim 21, The previous combination is silent regarding the claimed wrap yarn. However, Morton-Finger teaches using a wrap yarn as one of the first, second, and third yarn bundles of each tuft to wrap that comprises a wrap yarn that holds the other yarn bundles of the first, second and third yarn bundles together in order to eliminate the need for extra steps and additional machinery and also provide the benefits of a monofilament fiber and slit film. In light of the motivation for using wrap yarns as disclosed by Morton-Finger as described above, it therefore would have been obvious to one of ordinary skill in the art at the time of the invention . 

Claims 1-5, 11 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Christman Jr. (US Patent 8,443,743) in view of Schlegel et al. (AU 2010/212281).

Regarding claims 1-5,
Christman Jr. teaches using a plurality of hook and knife assemblies to hold and cut the individual tufts thereby forming cut tufts. The creel assembly comprises at least three posts positions associated with each needle of the plurality of needles and wherein each post positions of the plurality of post positons receives a corresponding one of the first, second and third yarn bundles. Christman Jr. teaches each of tensioner of a plurality of tensioners is associated with a respective one of the first, second and third yarn bundles and wherein the method further comprises using each tensioner to selectively modify a tension of the yarn bundle associated with the tensioner to achieve substantially equal tension between the first, second and third yarn bundles delivered to each needle of the plurality of needles. Christman Jr. teaches at least three feed rolls to deliver the respective first, second and third yarn bundles to the plurality of needles wherein each feed roller of the three feed rollers is associated with a respective yarn bundle of the first, second and third yarn bundles. Christman Jr. is silent regarding the claimed variations in the yarns. However, Schlegel et al. teach a method of making an artificial turf comprising delivering at least first, second and third distinct yarn bundles differing from one another in at least one of material color, texture, tuft denier, denier per filament and cross-section in order to achieve a more natural looking grass. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the first, second and third distinct yarn bundles of Schlegel et al. in Christman Jr. in order to achieve a more natural looking grass and arrive at the claimed invention.
Regarding claims 11 and 12, Christman Jr. is silent regarding the claimed infill material. However, Schlegel et al. teach disposing an infill material on a top surface of the backing layer and in between the tufts of the plurality of rows of individual tufts and the infill material being rubber particles or sand to provide support for the artificial tufted grass. It would have been 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Christman Jr. (US Patent 8,443,743) in view of Schlegel et al. (AU 2010/212281) in view of Morton-Finger (PG Pub. 2013/0098531).
Regarding claim 6, The previous combination is silent regarding the claimed specific wrap yarn. However, Morton-Finger teaches using a wrap yarn in order to eliminate the need for extra steps and additional machinery and also provide the benefits of a monofilament fiber and slit film. In light of the motivation for using wrap yarns as disclosed by Morton-Finger as described above, it therefore would have been obvious to one of ordinary skill in the art at the time of the invention to use the wrap yarn of Morton-Finger in the previous combination in order to eliminate the need for extra steps and additional machinery and also provide the benefits of a monofilament fiber and slit film fiber and thereby arrive at the claimed invention. 
Claims 7-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable Christman Jr. (US Patent 8,443,743) in view of Schlegel et al. (AU 2010/212281) in view of Kawabata et al. (JP 2002/115139).
Regarding claims 7-9 and 13, The previous combination is silent regarding the claimed at least one first, second, and third yarn bundles are the specific bulk continuous yarn(or textured) and tape yarn. However, Kawabata et al. teach using a yarn of bulky continuous filament tape comprising LDPE, MDPE, polyester, polypropylene or nylon because it is excellent in stretch ability and flexibility and provides volume [0005, 0030 and 0040]. In light of the motivation for using the claimed bulk continuous filament tape yarn as disclosed by . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Christman Jr. (US Patent 8,443,743 in view of Schlegel et al. (AU 2010/212281) in view of Rossing et al. (PG Pub. 2012/0189785). 
Regarding claim 10, The previous combination is silent regarding the claimed monofilament. However, Rossing et al. teach a monofilament is used because it has increased strength, increased cross-sectional inertia and reduced shiny effect. It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the monofilament as taught by Rossing et al. in the previous combination because it has increased strength, increased cross-sectional inertia and reduced shiny effect.
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Christman Jr. (US Patent 8,443,743) in view of Schlegel et al. (AU 2010/212281) in view of Kawabata et al. (JP 2002/115139) in view of Rossing et al. (PG Pub. 2012/0189785). 
Regarding claim 14-19, The previous combination is silent regarding the claimed specifics of the first, second and third yarns. However, Kawabata et al. teach using a bulky continuous filament tape comprising LDPE, MDPE, polyester, polypropylene or nylon because it is excellent in stretch ability and flexibility and provides volume [0005, 0030 and 0040]. In light of the motivation for using the claimed bulk continuous filament tape yarn as disclosed by Kawabata et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use the claimed bulk continuous filament tape of Kawabata et al. in the previous 
The previous combination are silent regarding the claimed monofilament. However, Rossing et al. teach a monofilament of polyethylene, polypropylene, polyamide or polyester is used because it has increased strength, increased cross-sectional inertia and reduced shiny effect. It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the monofilament as taught by Rossing et al. because it has increased strength, increased cross-sectional inertia and reduced shiny effect.
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ two of the bulked continuous filament tapes Thus fulfilling one as the bulked continuous filament and one as the tape) of Kawabata et al. as two of the yarns in because it is excellent in stretchability and flexibility and provides volume in order to part these qualities in the final article. The third yarn would be the monofilament as taught by Rossing et al. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Christman Jr. (US Patent 8,443,743) in view of Schlegel et al. (AU 2010/212281) in view of Kawabata et al. (JP 2002/115139) in view of Rossing et al. (PG Pub. 2012/0189785) in view of Morton-Finger (PG Pub. 2013/0098531). 
Regarding claim 20, The previous combination is relied upon as set forth in the rejection of claim 16 above. The previous combination is silent regarding the claimed wrap yarn. However, Morton-Finger teaches using a wrap yarn in order to eliminate the need for extra steps and additional machinery and also provide the benefits of a monofilament fiber and slit film. In light of the motivation for using wrap yarns as disclosed by Morton-Finger as described above, it therefore would have been obvious to one of ordinary skill in the art at the time of the invention 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable Christman Jr. (US Patent 8,443,743) in view of Schlegel et al. (AU 2010/212281) in view of Kawabata et al. (JP 2002/115139) in view of Morton-Finger (PG Pub. 2013/0098531).
Regarding claim 21, The previous combination is silent regarding the claimed wrap yarn. However, Morton-Finger teaches using a wrap yarn as one of the first, second, and third yarn bundles of each tuft to wrap that comprises a wrap yarn that holds the other yarn bundles of the first, second and third yarn bundles together in order to eliminate the need for extra steps and additional machinery and also provide the benefits of a monofilament fiber and slit film. In light of the motivation for using wrap yarns as disclosed by Morton-Finger as described above, it therefore would have been obvious to one of ordinary skill in the art at the time of the invention to use the wrap yarn of Morton-Finger in the previous combination in order to eliminate the need for extra steps and additional machinery and also provide the benefits of a monofilament fiber and slit film fiber and thereby arrive at the claimed invention. 

Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive.
Applicant argues does not teach threading the eye of each needle with a first, second and third yarn bundles. Applicant argues that while Christman teaches the ability to deliver more than one type of yarn to the needle, but does not explicitly teach it. Christman plainly teaches yarns to one or more of the needles of a tufting machine…”. Therefore it is abundantly clear Christman teaches feeding multiple yarns to one needle. Further, Christman also states “…The feeding system of the yarns to each needle during formation of each stitch…” Again, it is clear Christman teaches delivering multiple yarns to each needle which would include the first, second and third yarn bundles. Moreover, Peeples also teaches delivering first, second and third yarn bundles to each needle. 
Applicant argues Kawabata does not explicitly state the terminology “bulked continuous filament”. Kawabata plainly teaches bulky continuous filaments and the mere lack of the explicit terminology bulked continuous filament does not preclude Kawabata from reading on the present claims. Bulked continuous filament is defined as “strands of synthetic fiber that have been formed into bundles of yarn [http://www.probrite.net/define.asp?def=Bulked%20Continuous%20Filament%20(BCF)]. The fibers are texturized to increase bulk and cover.”. Kawabata teaches the strands of synthetic fiber that have been formed in to bundles with the fibers being textured to increase bulk and cover. Therefore, it is abundantly clear Kawabata clearly teaches bulk continuous filaments. 
Applicant argues a person of ordinary skill in the art would have no motivation for providing wrap yarns in combination with a bulk continuous filament yarn because Morton Finger and Kawabata are silent regarding bulk continuous filaments. As set forth above Kawabata does in fact teach bulk continuous filament with motivation to combine. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Shawn Mckinnon/Examiner, Art Unit 1789